Order entered December 16, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00837-CR

                          TYLER RAY ROBERTS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-82576-2013

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.




                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE